MartiN, J.
The defendants, endorsers of a note, are appellants from a judgment against them. They resisted the plaintiff’s claim *304on an averment that he is without interest in the note, otherwise than so far as may be necessary to avail himself of a mortgage given to secure the payment of the note to the Exchange and Banking Company, which was transferred by the Bank to the plaintiff bj a notarial act.
The plaintiff is in possession of the note, with the-blank indorse-ments of the defendants. They do not allege that he is so without consideration, and indeed the consideration is proved; but they urge that the notarial act executed by the Bank in his favor, speaks only of the transfer of the mortgage without saying a word as to that of the note. The District Judge was of opinion, that possession of a promissory note payable to order, and indorsed in blank, is prima facie evidence of title. The property of such a note passes by delivery. The plaintiff needed no other transfer of the note, and his possession would have entitled him to avail himself of the mortgage ; but this he could, not have done, via executive, without an authentic transfer of the mortgage. He, therefore, did not content himself with merely receiving the note, but required a notarial transfer of the mortgage, in order that he might not be compelled to resort to the via ordinaria for the purpose of having the land sold.

Judgment affirmed.